internal_revenue_service number release date index number 468a ------------------------ ---------------------------------------------------------- ---------------------------------------- ------------------------------------------ ------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ---------------------------------------------------- telephone number -------------------- refer reply to cc psi b06 plr-160169-05 date date ------------------------------------------ legend taxpayer ------------------------------------------------------------ plant unit a unit b state intermediate holding_company parent date one date two commission year a year b year c year d year e year f year g year h year i a1 a2 a3 a4 a5 ----------------------------------------------------------- ------------ ------------ -------- ------------------------------------- ------------------------------------- ---------------------- ---------------------- ------------------ ------------------------------------------ ------- ------- ------- ------- ------- ------- ------- ------- ------- ----------------- --------------- --------------- ----------------- --------------- --------------- --------------- --------------- ------------ --------------- --------------- --------------- ------------ ------------ --------------- --------------- --------------- ------------ ------------ --------------- --------------- ----------------- ------------ ----------------- ----------------- ------------ ------------ ----------------- ----------------- ------------ ----------------- ----------------- ----------------- ------------ plr-160169-05 b1 b2 c1 c2 c3 c4 e1 e2 e3 e4 e5 g1 g2 g3 g4 g5 h1 h2 h3 i1 i2 i3 i4 i5 i6 j1 j2 j3 j4 dear ---------------- this letter responds to taxpayer's submission dated date and subsequent correspondence requesting a private_letter_ruling concerning the tax consequences of certain contributions and withdrawals from qualified nuclear decommissioning funds maintained by the taxpayer for its interest in unit a and unit b of the plant taxpayer has represented the following facts and information relating to the ruling_request plr-160169-05 taxpayer a limited_partnership organized under the laws of state is indirectly owned through limited_liability companies by intermediate intermediate is a wholly- owned subsidiary of holding_company taxpayer represents that company and the limited_liability companies are all disregarded entities for federal_income_tax purposes intermediate is a limited_liability_company treated as a partnership for federal_income_tax purposes currently all of the members of intermediate are members of an affiliated_group of which parent is the common parent on date one as part of a corporate restructuring holding_company transferred the plant and associated assets including nuclear decommissioning funds to taxpayer decommissioning costs continue to be collected from ratepayers as authorized by the commission for periods following the corporate restructuring the collection has been accomplished through a non-bypassable charge imposed upon retail customers that is collected by a direct or indirect wholly-owned subsidiary of parent and remitted directly to taxpayer or its nuclear decommissioning funds taxpayer has conducted a review of its records and has discovered inconsistencies between the amounts deemed to have been contributed to the qualified nuclear decommissioning funds maintained on behalf of unit a and unit b of the plant in certain taxable years and the maximum amount permitted to be contributed to the funds in those years these inconsistencies were due to improper application of the deemed payment election provided under sec_1_468a-2 of the regulations unit one - contributions in years a through c taxpayer contributed a1 to the qualified nuclear decommissioning fund maintained with respect to unit a in year a and elected to designate a2 of the amount contributed during the period between january and march of year a as having been contributed to the fund in the previous year taxpayer elected to designate a3 of the amount contributed to the fund during the period between january and march of year b as having been contributed in year a resulting in a total of a4 being deemed as having been contributed in year a the lesser_of the cost of service amount and the amount from the schedule of ruling amounts the contribution limitation for year a is a5 as a result of the amount of year b contributions deemed to be contributed in year a taxpayer's deemed total contributions to the fund for year a exceeded the contribution limitation for year a however the actual contributions for year a reduced by a2 did not exceed a5 taxpayer represents that the excess deemed contribution amount was not the result of accelerated actual contributions and did not result in any excess earnings for the fund in year a or any subsequent year further taxpayer represents that it deducted only a5 in year a for contributions made to the fund in that year in addition taxpayer represents that if taxpayer had calculated its deemed contribution amounts differently it would not have exceeded its contribution limitations in year a or year b taxpayer contributed c1 to the qualified nuclear decommissioning fund taxpayer contributed b1 to the qualified nuclear decommissioning fund plr-160169-05 maintained with respect to unit a in year b and elected to designate a3 of the amount contributed during the period between january and march of year b as having been contributed to the fund in the year a taxpayer did not elect to designate any amount contributed to the fund during the period between january and march of year c as having been contributed in year b resulting in a total of b2 being designated as having been contributed in year b the contribution limitation for year b is b1 this resulted in the deemed payments to the fund being a3 less than the contribution limitation for year b maintained with respect to unit a in year c and did not elect to designate any amount contributed during the period between january and march of year c as having been contributed to the fund in the year b taxpayer elected to designate c2 of the amount contributed to the fund during the period between january and march of year d as having been contributed in year c resulting in a total of c3 being designated as having been contributed in year c the contribution limitation for year c is c4 as a result of the amount of year d contributions deemed to be contributed in year c taxpayer's deemed total contributions to the fund for year c exceeded the contribution limitation for year c however the actual contributions for year c did not exceed c4 taxpayer represents that the excess deemed contribution amount was not the result of accelerated actual contributions and did not result in any excess earnings for the fund in year c or any subsequent year further taxpayer represents that it deducted only c4 in year c for contributions made to the fund in that year in addition taxpayer represents that if taxpayer had calculated its deemed contribution amounts differently it would not have exceeded its contribution limitations in year b or year c taxpayer represents that the actual contributions for year a year b and year c in the aggregate less the deemed contribution amount from year a designated as having been contributed in the previous year is less than the sum of the contribution limitations for year a year b and year c additionally when the three years are viewed together the aggregate amount deemed contributed actual contributions adjusted by deemed amounts during the period equals the aggregate contribution limitation for the period in addition had taxpayer elected to designate less of the amount contributed during the period between january and march of year b as having been contributed to the fund in the year a and elected to designate an appropriate amount contributed during the period between january and march of year c as having been contributed to the fund in the year b taxpayer's deemed contributions would not have exceeded the contribution limitations for those years unit a - contributions in years e and g taxpayer contributed e1 to the qualified nuclear decommissioning fund maintained with respect to unit a in year e and elected to designate e2 of the amount plr-160169-05 contributed during the period between january and march of year e as having been contributed to the fund in the previous year taxpayer elected to designate e3 of the amount contributed to the fund during the period between january and march of the following year f as having been contributed in year e resulting in a total of e4 being designated as having been contributed in year e the lesser_of the cost of service amount and the amount from the schedule of ruling amounts for year e is e5 as a result of the amount of the contributions made in year f deemed to be contributed in year e taxpayer's deemed total contributions to the fund for year e exceeded the contribution limitation for year e however the actual contributions for year e reduced by e2 did not exceed e5 taxpayer represents that the excess deemed contribution amount was not the result of accelerated actual contributions and did not result in any excess earnings for the fund in year e or any subsequent year further taxpayer represents that it deducted only e5 in year e for contributions made to the fund in that year taxpayer also represents that if it had not elected to designate any contribution from year f as having been contributed to the fund in year e the deemed payments for year f would not have exceeded the contribution limitation for year f taxpayer represents that its actual and deemed contributions for year f were equal to or less than the contribution limitation for year f taxpayer contributed g1 to the qualified nuclear decommissioning fund maintained with respect to unit a in year g and elected to designate g2 of the amount contributed during the period between january and march of year g as having been contributed to the fund in year f taxpayer elected to designate g3 of the amount contributed to the fund during the period between january and march of year h as having been contributed in year g resulting in a total of g4 being designated as having been contributed in year g the lesser_of the cost of service amount and the amount from the schedule of ruling amounts for year g is g5 as a result of the amount of the contributions made in year h deemed to be contributed in year g taxpayer's deemed total contributions to the fund for year g exceeded the contribution limitation for year g however the actual contributions for year g reduced by g2 did not exceed g5 taxpayer represents that the excess deemed contribution amount was not the result of accelerated actual contributions and did not result in any excess earnings for the fund in year g or any subsequent year further taxpayer represents that it deducted only g5 in year g for contributions made to the fund in that year in addition taxpayer represents that the year h deemed total contributions were less than the contribution limitations for year h and that if taxpayer had calculated its deemed contribution amounts differently the deemed contribution amount would not have exceeded its contribution limitations in either year g or year h unit b - contributions in year e taxpayer contributed h1 to the qualified nuclear decommissioning fund maintained with respect to unit b in year e and elected to designate h2 of the amount plr-160169-05 contributed during the period between january and march of year e as having been contributed to the fund in the previous year taxpayer elected to designate h2 of the amount contributed to the fund during the period between january and march of the following year f as having been contributed in year e resulting in a total of h1 being designated as having been contributed in year e the lesser_of the cost of service amount and the amount from the schedule of ruling amounts for year e is h3 as a result of the amount of the contributions made in year f deemed to be contributed in year e taxpayer's deemed total contributions to the fund for year e exceeded the contribution limitation for year e however the actual contributions for year e reduced by h2 did not exceed h3 taxpayer represents that the excess deemed contribution amount was not the result of accelerated actual contributions and did not result in any excess earnings for the fund in year e or any subsequent year further taxpayer represents that it deducted only h3 in year e for contributions made to the fund in that year taxpayer also represents that if it had not elected to designate any contribution from year f as having been contributed to the fund in year e the deemed contributions for year f would not have exceeded the contribution limitation for year f unit b - withdrawal of contributions in year h taxpayer contributed i1 to the qualified nuclear decommissioning fund maintained with respect to unit b in year g and elected to designate i2 of the amount contributed during the period between january and march of year g as having been contributed to the fund in the previous year taxpayer elected to designate i3 of the amount contributed to the fund during the period between january and march of year h as having been contributed in year g resulting in a total of i4 being designated as having been contributed in year g the lesser_of the cost of service amount and the amount from the schedule of ruling amounts for year g is i5 taxpayer's deemed total contributions to the fund for year g were i6 less than the contribution limitation for year g taxpayer contributed j1 to the qualified nuclear decommissioning fund maintained with respect to unit b in year h and elected to designate i3 of the amount contributed during the period between january and march of year h as having been contributed to the fund in the year g taxpayer did not elect to designate any amount contributed to the fund during the period between january and march of year i as having been contributed in year h resulting in a total j2 unadjusted contribution to the fund in year h the lesser_of the cost of service amount and the amount from the schedule of ruling amounts for year h is j3 taxpayer's deemed total contributions to the fund for year h exceeded the contribution limitation for year h by j4 on date two taxpayer withdrew j4 from the fund the year h withdrawal resulting in a total adjusted contribution to the fund of j3 in year h plr-160169-05 requested rulings taxpayer has requested that the service agree not to exercise its discretionary authority to disqualify the qualified nuclear decommissioning funds maintained by the taxpayer with respect to unit a and unit b of the plant notwithstanding that the deemed contribution to the fund maintained for unit a exceeded the contribution limitation in year a year c year e and year g and notwithstanding that the deemed contribution to the fund maintained for unit b exceeded the contribution limitation for year e discretionary authority to disqualify the qualified nuclear decommissioning fund maintained by the taxpayer with respect to unit b of the plant as a result of the year h withdrawal of funds from the qualified nuclear decommissioning fund maintained with respect to unit b in addition because taxpayer did not claim a federal_income_tax deduction for the amount of the year h withdrawal taxpayer need not include the withdrawn funds in income in addition taxpayer has requested that the service agree not to exercise its law and analysis former sec_468a and sec_1 468a- b provide that for purposes sec_468a and sec_1_468a-2 provide that a taxpayer that elects the application of sec_468a may deduct in the taxable_year the election is made any payments made by the taxpayer to a qualified nuclear decommissioning fund in that year of sec_1_468a-2 the amount that a taxpayer may pay into a qualified nuclear decommissioning fund for any taxable_year shall not exceed the lesser_of the amount of nuclear decommissioning costs allocable to the fund which is included in the taxpayer's cost of service for ratemaking purposes for the taxable_year or the ruling_amount applicable to fund for that the taxable_year sec_1_468a-2 provides further that if the amount of cash payments made or deemed made to a qualified nuclear decommissioning fund during any taxable_year exceeds the limitation of sec_1 468a- b the excess is not deductible by the electing taxpayer sec_1_468a-5 prohibits a nuclear decommissioning fund from accepting any contribution for which a deduction is not permitted under sec_468a and sec_1_468a-2 sec_1_468a-5 provides that if at any time during a taxable_year of a nuclear decommissioning fund the fund does not satisfy the requirements of sec_1_468a-5 the service may in its discretion disqualify all or any portion of the fund as of the date that the fund does not satisfy the requirements of sec_1_468a-5 sec_1_468a-2 provides that the amount of any cash payment made by an electing taxpayer to a qualified nuclear decommissioning fund on or before the 15th day of the third calendar month after the close any taxable_year shall be deemed made sec_1_468a-5 defines an excess_contribution for purposes of section sec_1_468a-2 provides that the amount of a withdrawal of an excess plr-160169-05 during that taxable_year if the electing taxpayer irrevocably designates the amount as relating to that taxable_year on its timely filed federal_income_tax return for that taxable_year 468a-5 c as the amount by which cash payments made or deemed made to a qualified nuclear decommissioning fund during any taxable_year exceed the payment limitation in former sec_468a and sec_1_468a-2 sec_1_468a-5 provides that a qualified nuclear decommissioning fund will not be disqualified under sec_1_468a-5 by reason of an excess_contribution or the withdrawal of that excess_contribution by an electing taxpayer if the amount of the excess_contribution is withdrawn by the electing taxpayer on or before the date prescribed by law including extensions for filing the return of the fund for the taxable_year for which the excess_contribution relates contribution as defined in sec_1_468a-5 by an electing taxpayer pursuant to the rules of sec_1_468a-5 shall not be included in the gross_income of the electing taxpayer for each taxable_year for which taxpayer's improper designation of deemed contribution amounts resulted in a designated contribution amount in excess of the contribution limitation for that year taxpayer's actual deduction did not exceed the contribution limitation for that year additionally the aggregate contributions over the multi-year periods at issue the year before year a through year h did not exceed the aggregate contribution limitations for such periods and taxpayer's earnings on the assets of the fund were not accelerated or enhanced as a result of the actual contributions made to the fund as such taxpayer and its funds did not receive any impermissible tax_benefit from the improper designation maintained for unit a exceeded the contribution limitation in year a year c year e and year g and notwithstanding that the deemed contribution to the fund maintained for unit b exceeded the contribution limitation in year e the internal_revenue_service will not under the circumstances outlined above exercise its discretion to disqualify the qualified nuclear decommissioning funds maintained by taxpayer with respect to unit a and unit b with the deemed contributions described in this letter and in the taxpayer's submission the service will not exercise its discretion to disqualify all or any part of the nuclear decommissioning fund maintained with respect to unit b as a result of the year h withdrawal pursuant to sec_1_468a-2 taxpayer is not required to include in addition assuming that taxpayer's returns are filed in a manner consistent consequently notwithstanding that the deemed contribution to the fund plr-160169-05 any amount of the year h withdrawal in the taxable_income of taxpayer in year h taxpayer may not however recontribute the amount to the fund for year h the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely peter c friedman senior technician reviewer branch passthroughs special industries
